Citation Nr: 1221926	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post right knee arthroscopy with debridement and lateral retinacular release (right knee instability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from December 1997 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the August 2006 decision, the Roanoke RO granted service connection and assigned an initial 10 percent rating for right knee instability, effective 
December 16, 2005, the day following the Veteran's release from active duty service.  In September 2006, the Veteran entered a notice of disagreement with the initial rating assigned in the August 2006 rating decision for right knee instability.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for the right knee instability, the Board has characterized this issue as entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The claim at issue was previously remanded by the Board in May 2010 for further evidentiary development of requesting VA treatment records and a VA joints examination with diagnoses and medical opinions.  This was accomplished, and the claim was readjudicated in an October 2011 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

For the periods from March 21, 2008 to April 1, 2008, and from February 7, 2009 to March 31, 2009, the Veteran was rated as 100 percent disabled due to surgical or other treatment necessitating convalescence (temporary total ratings).  As the Veteran was rated 100 percent disabled, the maximum schedular rating, during these periods, the claim for a higher initial disability rating for service-connected right knee instability is not at issue during these periods.

The Veteran has not alleged unemployability due to the service-connected right knee instability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's right knee instability more nearly approximated mild recurrent lateral instability; it did not more nearly approximate moderate recurrent subluxation or lateral instability.

2.  For the entire initial rating period, the Veteran's right knee instability manifested no ankylosis; no impairment of the tibia and fibula; no compensable limitation of flexion or extension; no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint; no removal of semilunar cartilage; and no evidence of genu recurvatum.

3.  Degenerative joint disease of the right knee was diagnosed on April 20, 2011 by X-ray studies

4.  For the initial rating period from April 20, 2011, the Veteran's degenerative joint disease of the right knee manifested pain and noncompensable limitation of motion.

CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a disability rating in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2011).

2.  The criteria for a separate 10 percent disability rating for degenerative joint disease of the right knee have been met for the initial rating period from 
April 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.321, 3.400(o), Part 4, 4.7, 4.71a, DCs 5003, 5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning the appeal for a higher initial rating for right knee instability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right knee instability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of an initial rating of right knee instability.  VA provided the Veteran with examinations in August 2008 and April 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the respective claim.


Right Knee Instability Initial Rating Analysis

Knee disabilities are rated under DCs 5256 through 5263.  When determining the proper rating for a knee disability it is necessary to consider each applicable DC.

Under DC 5256, ankylosis of the knee is rated at 60 percent when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent when in flexion between 40 and 45 degrees, at 40 percent when in flexion between 10 and 20 degrees, and at 30 percent when favorable angle in full extension, or in slight flexion between 0 and 10 degrees. 38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 provides a 10 percent rating for impairment of the tibia and fibula manifested by malunion, with slight knee or ankle disability.  A 20 percent evaluation requires malunion, with moderate knee or ankle disability.  A 30 percent rating evaluation requires malunion, with marked knee or ankle disability.  A 
40 percent rating evaluation requires nonunion of the tibia and fibula, with loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Under DC 5263, genu recurvatum of the knee that is acquired, traumatic, and objectively shows weakness and insecurity in weight-bearing, would warrant a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5263.

The Veteran's service-connected right knee instability has been rated at 10 percent under the provisions of DC 5257 for other impairment of the knee.  Under 
DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

In a February 2006 VA examination, the Veteran reported popping and grinding of the kneecaps with occasional pain.  The VA examiner reported right knee crepitus, but no evidence of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  The anterior and posterior cruciate ligaments stability test of the right knee was less than 5 mm.  The X-rays findings were with normal limits.  The VA examiner diagnosed status post arthroscopic surgery of the right knee.  

A range of motion summary in February 2006 indicated that the Veteran's flexion was 0 to 140 degrees, without pain, and extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

A July 2006 private treatment record reflected an essentially normal MRI of the right knee and that range of motion of the right knee was within normal limits.  In an August 2006 private treatment record, the Veteran reported right knee pain.  The private examiner reported X-rays were positive for chondromalacia.  The private examiner also reported range of motion of the right knee was within normal limits.  In a March 2008 private treatment record, the private examiner reported right knee subluxation.  

In an August 2008 VA examination, the Veteran reported that she had right knee symptoms of swelling and that her knee would give way.  The VA examiner reported no redness, heat, weakness, stiffness, lack of endurance, subluxation, or dislocation of the right knee.  The VA examiner also reported lateral pain with McMurray's test.  X-ray findings were within normal limits.  The VA examiner diagnosed status post partial lateral meniscectomy of the right knee.  

A range of motion summary in August 2008 indicated that the Veteran's flexion was 0 to 140 degrees, without pain, and extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In a September 2008 private treatment record, the private examiner reported clicking and grinding of the right knee that was noted as normal and reported range of motion of the right knee was within normal limits.  In a January 2009 private treatment record, the private examiner reported mild lateral tilting and subluxation of the patella of the right knee.  In a March 2009 private treatment record, the private examiner reported range of motion of the right knee of flexion from 0 to 80 degrees and extension to 0 degrees.  

In an April 2011 VA examination, the Veteran reported functional limitations of standing limited to fifteen minutes and walking limited to twenty minutes.  The VA examiner reported right knee crepitus, but no evidence of edema, effusion, weakness, tenderness, redness, heat, instability, or guarding of movement.  The 
X-rays findings reported mild degenerative changes of the right knee.  The VA examiner diagnosed minimal degenerative joint disease of the right knee.  

A range of motion summary in April 2011 indicated that the Veteran's flexion was 0 to 120 degrees, with pain at the endpoint, and extension was to 0 degrees, with pain at the endpoint.  On repetitive use, the VA examiner opined that there was pain, but no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Based upon review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period, the Veteran's right knee instability has more nearly approximated mild lateral instability, which meets the criteria for a 
10 percent rating under DC 5257.  38 C.F.R. § 4.71a.  For example, the February 2006 VA examination only reflects minimal instability of the right knee.  In the August 2008 VA examination, the instability test of the right knee was within normal limits.  In the January 2009 private treatment record, the private examiner reported only a mild lateral tilting and subluxation of the patella of the right knee.  In the April 2011 VA examination, the VA examiner reported no evidence of right knee instability.  When evaluating the symptoms under DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as DC 5257 is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

Based upon these findings, for the entire initial rating period, the evaluative framework of the assignment of a 10 percent rating for right knee instability should remain in effect, as the evidence does not show moderate recurrent subluxation or lateral instability.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's right knee instability because the competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein. 

In this regard, the Board notes there is no medical evidence of flexion limited to 
30 degrees or less, extension limited to 15 degrees or less, malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the degenerative joint disease of the right knee that would support a higher evaluation under the criteria set forth in DCs 5256, 5258, 5260, 5261 or 5262.  38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5260, 5261, 5262 (2011).  In addition, there has not been any removal of semilunar cartilage and no evidence of genu recurvatum; therefore DCs 5259 and 5263 are also not applicable.  38 C.F.R. § 4.71a, DCs 5259, 5263 (2011).

Separate Rating for Degenerative Joint Disease of the Right Knee

The Veteran also has a diagnosis of degenerative joint disease of the right knee.  Degenerative joint disease of the right knee was diagnosed on April 20, 2011 by 
X-ray studies.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 
10 percent rating may be assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

In the April 2011 VA examination, the Veteran's degenerative joint disease of the right knee manifested limitation of extension to 0 degrees and limitation of flexion from 0 to 120 degrees.  The Board finds that, for the initial rating period from 
April 20, 2011, the Veteran's degenerative joint disease of the right knee manifested pain and noncompensable limitation of motion, which warrants a 10 percent disability rating under DC 5003.  38 C.F.R. § 4.71a.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as not being able to stand for longer than fifteen minutes and not being able to walk for more than twenty minutes, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The Board finds that the Veteran does have some limitation of motion due to pain; however, this is encompassed in the current 10 percent rating under DC 5003.  For these reasons, for the initial rating period from April 20, 2011, a separate 10 percent rating for degenerative joint disease of the right knee is granted under DC 5003.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right knee disability.  The service-connected right knee rating criteria specifically provide for ratings based on the presence of arthritis, instability, and limitation of motion of the right knee (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right knee disability there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

A higher initial disability rating in excess of 10 percent for right knee instability is denied. 

A separate 10 percent rating for degenerative joint disease of the right knee from April 20, 2011, is granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


